Per Curiam.
The evidence clearly discloses that this plaintiff was engaged in the business of making discounts in violation of section 140 of the Banking Law. (Meserole Securities Co. v. Cosman, 253 N. Y. 130.) That it confined this business to persons who purchased stock from it should not be permitted to aid it. (Proper Spirit Trading Corp. v. Schilowitz, 140 Misc. 171.) In Business Men’s Mortgage & Credit Corp. v. Dobjinsky (135 Misc. 628; affd., App. Term, Oct. 14, 1929) the evidence did not disclose that the plaintiff was engaged in the business of making discounts, but merely in that of lending money which of itself was not prohibited by statute.
Judgments reversed, with thirty dollars costs as of one appeal, and judgment directed for defendants, appellants, in each case, with costs.
All concur; present, Levy, Callahan and Untermyer, JJ.